DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.  

Information Disclosure Statement
The references listed in the information disclosure statement submitted on 9-15-2021, 12-08-2021, 12-13-2021, 3-8-2022, 5-10-2022 and 7-27-2022 have been considered by the examiner (see attached PTO-1449).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5, 13 to 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litsyn (USPAP 2018/0219561).
Claims 1, 13 and 19:
Litsyn substantially teaches the claimed invention.  Litsyn teaches device, system and method for implementing product code error correction, the device comprising, a host (150) communicating with a flash memory controller (158) of a flash memory system through a memory interface (154) and a host interface (160) (see fig. 1B and par. 0039).    Litsyn further teaches that the memory system comprises a plurality of memory dies wherein each memory dies stores data by altering the physical state of memory cells contained inside each die (see par. 0041).  
Litsyn teaches that the host communicates through a memory interface (156), commands (“request to write”) to store user data (“first data”) in a memory location of the memory system (see par. 0039).   Litsyn teaches the memory controller of the memory system includes an ECC encoder (166) for encoding the data using an error correction coding scheme by adding redundancy to the data before storing the data on the memory dies, which reads on “generate a plurality of codewords representative of the first data according to an error correction technique” (see par. 0041 and 0062).
Litsyn also teaches that each subset or row of input data are erasure encoded to produce parity symbol of a certain information length (see par. 0062). Litsyn teaches that the erasure correction code may generate parity code (112) that is encoded by the row error correction code (110) generating row parity, which reads on “generate parity data of the parity symbols using the error correction technique” (see par. 0063 to 0064).
Litsyn fails to specifically teach the limitation of “the plurality of codewords is decodable to recover a separate unit in the first data;” however, this teaching is obvious to the teachings of Litsyn since, Litsyn teaches that a device, system and method to efficiently encode and decode error correction codes comprising decoding the encoded data by an error correction decoder (168) of the memory controller using an erasure correcting code to recover a symbol in a column (see par. 0117).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Litsyn would comprise the steps of “the plurality of codewords is decodable to recover a separate unit in the first data” because Litsyn teaches an efficient encoding and decoding of error correction codes (ECC) of a flash memory system, recovers a symbol in a column using an erasure decoding scheme.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ an encoding and decoding method for a flash memory system to recover a column data through efficiently encoding and decoding ECC codes (see par. 0117).  As to the other limitation of the claim (19), Litsyn teaches that the device system and method may be executed by a non-transitory storage medium that stores instruction and a processor executing the stored instructions to perform the method steps as detailed above.
As per claims 2, 3, 14 and 20, Litsyn teaches that the input data are divided into a first m rows (104) having a size of km symbols and equally partitioned into m subsets wherein information length may measure the length of the codeword (“units”) wherein each row or subset is decoded (see par. 0062 and 0126). Litsyn teaches erasure correction decoding the mega symbols recovers a symbol of the column (see par. 0117).
As per claims 4 and 15, Litsyn teaches that the m subsets are erasure encoded to generate EDC parity.sub.1---- EDCparity.sub.m-1 (108) (see fig. 1C and par. 0062).  
As per claim 5, Litsyn teaches that the erasure correcting code parity (112) is encoded by an ECC code such as a low-density parity check code (LDPC) (see 0064 and 0149).

Allowable Subject Matter

Claims 6 to 12 and 16 to 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al.	(USPAP 2018/0032395) discloses erasure correcting coding for device comprising a memory device and a controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112